Citation Nr: 1735093	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for service connected diabetes mellitus type II with erectile dysfunction.


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2014 by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Togus, Maine.  

A Notice of Disagreement was received in February 2015.  In December 2015, a Statement of the Case was issued, and, in February 2016, the Veteran filed his substantive appeal (via a VA Form 9).  (This appeal was consolidated with an earlier appeal that has been resolved.)

In September 2016, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

During the entire appeal period, the Veteran's diabetes mellitus has required oral hypoglycemic agents and a restricted diet; there is no medical evidence stating that the condition has required regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a September 2014 letter which was sent prior to the initial unfavorable decision in October 2014.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for an increased rating.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, private treatment records and statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded two VA examinations regarding his diabetes mellitus in May 2009 and October 2014.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted a physical examination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  Thus, the Board finds these examination reports to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted in the Introduction, this case was previously remanded in September 2016 in order to obtain a more recent VA medical examination.  The Regional Office scheduled the Veteran for an examination.  However, on December 12, 2016, the Veteran contacted the Regional Office to cancel the scheduled appointment.  A letter dated December 13, 2016 was sent to the Veteran asking the Veteran to reschedule the appointment.  No response was received.  In light of the foregoing, the Board finds that there has been substantial compliance with its remand directives.   Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

INCREASED RATING

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board attempts to determine the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1 , 4.10 (2016).

Notwithstanding the duty to assist, it remains a claimant's responsibility to submit evidence to support his or her claim.  See 38 U.S.C. § 5107 (a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus Type II

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  He was granted service connection for diabetes mellitus in a June 2009 rating decision.  An evaluation of 10 percent was assigned under Diagnostic Code 7913, effective February 13, 2009.  Thereafter, in May 2014, the Veteran filed the instant claim for an increased rating.  The Veteran was granted an evaluation of 20 percent in October 2014 under Diagnostic Code 7913, effective May 28, 2014.  

The Veteran's diabetes mellitus type II is rated under the diagnostic code for diabetes mellitus in accordance with the General Rating Formula for the Endocrine system.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent evaluation is warranted for requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where a Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

The Veteran's VA treatment records show that he has had an ongoing diagnosis of diabetes mellitus type II, treated with insulin and oral medication. 

A VA examination was provided in May 2009.  No current symptoms were noted. The examiner indicated that activities were not restricted and there were no episodes of hypoglycemia or ketoacidosis.  The examiner noted that the Veteran exercised regularly and was not on medication at the time of the examination.  The examiner opined that the diabetes did not impact the Veteran's ability to work.  

The Veteran underwent a second VA examination in October 2014.  The examiner noted that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  The examiner further noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis less that twice per month, and that the Veteran had no ketoacidosis hospitalizations and no episodes of hypoglycemic reactions requiring hospitalizations in the past year, and no unintentional weight loss.  The examiner noted that the Veteran has erectile dysfunction and peripheral neuropathy in both lower extremities as complications of diabetes mellitus.  Treatments listed by the examiner included a restricted diet and oral hypoglycemic agents.  

VA Medical Center progress notes from 2009-2016 show that the Veteran was counseled numerous times on the importance of diet and weight control related to the control of his high blood pressure; he was also noted to have increased his exercise and reported that he was playing golf.  

After thorough consideration of the evidence of record, the Board finds that the assigned 20 percent rating is most appropriate for the entire appeal period.  While the Veteran has been shown to require oral medication and have a restricted diet, there is no medical evidence that regulation of his activities is necessary to control his diabetes.  There is also no evidence demonstrating episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

The Board acknowledges that the Veteran alleges that his activities are restricted due to his diabetes mellitus.  The Veteran is competent to describe his symptoms and their effects.  See Layno, 6 Vet. App. at 465.  While he is credible to the extent that he sincerely believes he is entitled to a higher rating, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See e.g. Kahana, 24 Vet. App. at 435.  The Board finds that the Veteran's belief is outweighed by competent and credible medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with the lay complaints.  In this regard, VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  Medical evidence is required to show that occupational and recreational activities have been restricted which is not shown here.  Here, the May 2009 and October 2014 findings explicitly stated that the Veteran was not restricted in his activities and that the diabetes mellitus did not have a functional impact. Greater evidentiary weight is placed on these findings in regard to the type and degree of impairment. 

As the medical evidence does not show that the Veteran's activities are regulated, the criteria for a 40 percent rating are not met.  According to the United States Court of Appeals for Veterans Claims (Court), the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009); see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As the criteria for a 40 percent rating are not met, the requirements for the higher ratings are also not met. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased rating in excess of 20 percent must be denied.

Other Considerations

The Board also finds that the currently assigned Diagnostic Code is the most relevant for the respective condition.  There are no other potentially applicable Diagnostic Codes by which to consider the Veteran's diabetes mellitus.

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for diabetes mellitus on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321 (b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether a Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's conditions with the established criteria found in the Rating Schedule and found that the Veteran's symptoms are fully addressed by the rating criteria.  The Veteran has been separately rated for his neuropathic symptoms in both lower extremities, and he is in receipt of special monthly compensation for his erectile dysfunction symptoms.  There are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The diagnostic criteria adequately describe the severity and symptomatology of the diabetes mellitus in this case.  Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the claim for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when his disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).
ORDER

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


